dismiss, certified as final under NRCP 54(b), in a quiet title action.
                Eighth Judicial District Court, Clark County; David B. Barker, Judge.
                            The district court denied appellant's motion for a preliminary
                injunction, finding that it was not likely to succeed on the merits. The
                district court then granted Wells Fargo's motion to dismiss, concluding
                that under NRS 116.3116(2), "the HOA may have a priority for payment of
                its lien, but the first security interest Deed was not extinguished by the
                foreclosure sale conducted by the HOA." This court's recent disposition in
                SFR Investments Pool 1, LLC v. U.S. Bank, NA.,        130 Nev. 334 P.3d
                408 (2014), decides that a common-interest community association's NRS
                116.3116(2) superpriority lien has true priority over a first security
                interest, and the association may nonjudicially foreclose on that lien. The
                district court's decisions thus were based on an erroneous interpretation of
                the controlling law and did not reach the other issues colorably asserted.
                Accordingly, we
                            VACATE the order denying preliminary injunctive relief,
                REVERSE the order granting the motion to dismiss, AND REMAND this
                matter to the district court for further proceedings consistent with this
                order.


                                                                                         J.
                                                            Hardesty


                                                                                          J.
                                                            Douglas




SUPREME COURF
        OF
     NEVADA
                                                     2
(0) 1947A
                    CHERRY, J., concurring:
                                For the reasons stated in the SFR Investments Pool I, LLC v.
                    U.S. Bank, NA,     130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                    that respondent lost its lien priority by virtue of the homeowners
                    association's nonjudicial foreclosure sale. I recognize, however, that SFR
                    Investments is now the controlling law and, thusly, concur in the
                    disposition of this appeal.




                    cc: Hon. David B. Barker, District Judge
                         Greene Infuso, LLP
                         Wright, Finlay & Zak, LLP/Las Vegas
                         Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                        3
(0) 1.947A    ea(